DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 2, 3, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “the first IV spike lumen is directly and continuously fluidly connected with only the vial adapter lumen” renders the claim indefinite, as it is unclear how the first IV spike lumen can only be fluidly connected with ONLY the vial adapter lumen. In fact, no embodiment discloses such a broad limitation of the claim. The specification only discloses the “single IV spike has a first IV spike lumen fluidly connected at a proximal end thereof with only the vial adapter lumen via the trifurcated connector body” in paragraph 4 of the specification and the connection only to the proximal end is again supported in paragraph 45 with “first IV spike lumen 136a of the single IV spike 136 also remains continuously and directly fluidly connected at a proximal end with only the vial adapter lumen 137 and not fluidly connected at the proximal end thereof with the internal lumen 152a of the elongate connecting member 152” – both disclosures emphasizing the connection with a proximal end of the first IV spike lumen and not the broad general connection with ONLY the vial adapter lumen. In the disclosure of the invention, it is clear that the first IV spike lumen may be directly and continuously connected to the infusion liquid (and therefore, contents of whatever liquid container IV spike 36 is 
Claim 3 is rejected as a dependent of claim 2. 
Regarding claim 3, the limitation “the second IV spike lumen is directly and continuously fluidly connected with only the IV port” renders the claim indefinite, as it is unclear how the second IV spike lumen can be fluidly connected with ONLY the IV port. In fact, no embodiment discloses such a broad limitation. The specification only discloses the “single IV spike has … a second IV spike lumen fluidly connected at a proximal end thereof with only the IV port via the trifurcated connector body” in paragraph 4 of the specification and the connection only to the proximal end is again supported in paragraph 45 with “the second IV spike lumen 136b of the single IV spike 136 is in direct and continuous fluid communication at a proximal end with only the internal lumen 152a of the elongate connecting member 152 of the IV port 150, while remaining not fluidly connected at the proximal end thereof with the vial adapter lumen 137” – both disclosures emphasizing the connection with a proximal end of the second IV spike lumen and not the broad general connection with ONLY the IV port. In the disclosure of the invention, it is clear that the IV spike lumen may be directly and continuously connected to the infusion liquid (and therefore, contents of whatever liquid container IV spike 36 is placed into, such as bag 10), as that is the whole purpose of the lumen – for infusion liquid to travel through it. In the disclosure of the invention, it is clear that the second IV spike lumen may be directly and continuously connected to the infusion liquid (and therefore, contents of whatever liquid container IV spike 36 is placed into, such as bag 10), as that is the whole purpose of the lumen – for infusion liquid to travel through the second IV spike lumen from the liquid container.
Regarding claim 9, the limitations “the first IV spike lumen being fluidly connected at a proximal end thereof with only the vial adapter lumen” and “the second IV spike lumen being fluidly connected at a proximal end thereof with only the IV port” render the claim indefinite. Regarding the first IV spike lumen, no embodiment disclosed shows the first IV spike lumen fluidly connected at a proximal end with only the vial adapter lumen. The closest to this disclosure is represented by Figure 9, which shows first IV spike lumen 136a and the proximal end is fluidly connected with vial 20 as well as the fluid container in which spike 136, as fluid travels from the vial to the fluid container in order to be mixed for injection, and in order for this to happen the proximal end, which fluid flows through, must be fluidly connected to the vial and the fluid container. Similarly, no embodiment disclosed shows the second IV spike lumen fluidly connected at a proximal end with only the IV port. The closest to this disclosure is again represented by Figure 9, which shows the proximal end of the second IV spike lumen 136b fluidly connected with the fluid container, in order for the mixed injection fluid to travel from the fluid container to the IV port.
Claim 10 is rejected as a dependent of claim 9.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 2 and 3, the limitations “the first IV spike lumen is directly and continuously fluidly connected with only the vial adapter lumen” and “the second IV spike lumen is directly and continuously fluidly connected with only the vial adapter lumen” are not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement).
In this case, the “only” requirement narrows the breadth of the claims such that direct and fluid communication is only allowed with a specific part of the liquid transfer device (the vial adapter lumen for the proximal end of the first IV spike lumen and the IV port for the proximal end of the second IV spike lumen). The nature of the invention is simple and predictable, in terms of how fluid flows from a vial through the first IV spike lumen, into a liquid container for mixing, and then out to the IV port through the second IV spike lumen. The state of the prior art is clear and while the inventor provides direction, specifically drawings, on the invention, the inventor does not explain an invention that fulfills the narrow “only” requirement required by claims 2 and 3. Relatedly, there do not seem to be working examples that allow for fluid flow from the vial to the IV port through the first and second IV spike lumens that also only allow for the communication required by the claim, as these two actions seem to conflict with one another – how would fluid travel if there was no direct and fluid connection within the vial or infusion liquid container? It also seems that no quantity of experimentation would allow for the invention required by claims 2 and 3, due to the impossibility of allowing for fluid to travel (due to a direct fluid connection of the IV spike with the contents of the vial/infusion liquid container) while not allowing for this type of fluid connection. Due to all these factors, claims 2 and 3 are not enabled.  
Regarding claims 9 and 10, the limitations “the first IV spike lumen being fluidly connected at a proximal end thereof with only the vial adapter lumen” and “the second IV spike lumen being fluidly connected at a proximal end thereof with only the IV port” are not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement).
In this case, the “only” requirement narrows the breadth of the claims such that fluidly communication is only allowed with a specific part of the liquid transfer device (the vial adapter lumen for the proximal end of the first IV spike lumen and the IV port for the proximal end of the second IV spike lumen). The nature of the invention is simple and predictable, in terms of how fluid flows from a vial through the first IV spike lumen, into a liquid container for mixing, and then out to the IV port through the second IV spike lumen. The state of the prior art is clear and while the inventor provides direction, specifically drawings, on the invention, the inventor does not explain an invention that fulfills the narrow “only” requirement required by claims 9 and 10. Relatedly, there do not seem to be working examples that allow for fluid flow from the vial to the IV port through the first and second IV spike lumens that also only allow for the communication required by the claim, as these two actions seem to conflict with one another – how would fluid travel if there was no fluid connection with the vial or infusion liquid container? It also seems that no quantity of experimentation would allow for the invention required by claims 9 and 10, due to the impossibility of allowing for fluid to travel while not allowing for a fluid connection. Due to all these factors, claims 9 and 10 are not enabled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zinger et al. (US 2008/0262465) in view of and further in view of Wallen et al. (US 2003/0191445).
Regarding claim 1, Zinger discloses a liquid transfer device configured for use with each of an infusion liquid container 10 containing an infusion liquid and having an intravenous administration port 11 for administering the infusion liquid (see Fig. 1, para. 17), a vial 19 containing a medicament additive sealed by a vial stopper (see para. 17), an infusion set including an IV Port spike and a connector for administration purposes to a patient (see para. 20), the liquid transfer device comprising: a monolithic trifurcated connector body defining a barrel 27 at a first end thereof, a single IV spike 22 at a second end thereof and a vial adapter lumen 31 at a third end thereof (see Figs. 1, 2A; para.  17, vial adapter lumen connects to vial adapter such that fluid from vial can flow through lumen); an IV port 43 connected to the barrel and configured to sealingly receive the IV port spike of the infusion set (see Fig. 2C, para. 20); a vial adapter 18 comprising part of the vial adapter lumen (vial adapter lumen also includes lumen in vial adapter that connects to vial adapter lumen portion in trifurcated connector body) and configured to telescopically mount on the vial (see para. 17), the vial adapter including a vial spike fluidly connected with the lumen and configured to puncture the vial stopper upon mounting of the vial adapter onto the vial for flow communication therewith, and the single IV spike being configured to sealingly insert into the intravenous administration port of the infusion liquid container (see Fig. 4A, para. 6). 
Zinger does not specifically teach the single IV spike having: a first IV spike lumen fluidly connected at a proximal end thereof with only the vial adapter lumen via the trifurcated body, the first IV spike lumen having a first peripherally disposed distal aperture; and a second IV spike lumen fluidly connected a proximal end thereof with only the IV port via the trifurcated connector body, the second IV spike lumen having a second peripherally disposed distal aperture; thereby separating fluid communication between the vial adapter and the single IV spike from fluid communication between the IV port and the single IV spike while enabling initial introduction of the medicament additive from the vial to the infusion liquid container through the vial adapter and the first IV spike lumen for mixing the infusion liquid to form a medicated infusion liquid, and enabling subsequent administration of the medicated infusion liquid to a patient from the infusion liquid container through the second IV spike lumen and the IV port to the infusion set. 
Wallen discloses a liquid transfer device comprising a trifurcated connector body defining a barrel at a first end, a single IV spike 114 at a second end thereof and a lumen at a third end thereof that is connected to an injection component 29 connectable to injection point 102 at end of lumen (see Figs. 2a, 4; para. 28, ), the single IV spike being configured to sealingly insert into an intravenous administration port of the infusion liquid container (see para. 8), the single IV spike having: a first IV spike lumen 104 connected at a proximal end thereof within only the lumen at the third end via the trifurcated connector body, the first IV spike lumen having a first peripherally disposed distal aperture (see Figs. 2a, 4, aperture of lumen at sharp end of spike); and a second IV spike lumen 105 fluidly connected at a proximal end thereof within only the IV port via the trifurcated connector body, the second IV spike lumen having a second peripherally disposed distal aperture (see Fig. 4, aperture of lumen at sharp end of spike), the first IV spike lumen extending further distally than the second IV spike lumen (see Fig. 2a, lumen 104 ends at the point of spike 114 while lumen 105 ends earlier than the distance of the point of spike 114), the first peripherally disposed distal aperture distally spaced from the second peripherally disposed distal aperture along the singe IV spike (see Fig. 2); thereby separating fluid communication between the lumen at the third end and the single IV spike from fluid communication between the IV port and the single IV spike while enabling initial introduction of the medicament additive from the injection component to the infusion liquid container and the first IV spike lumen for mixing with the infusion liquid to form a medicated infusion liquid (see Fig. 4, para. 28, fluid is injected into lumen 104 at injection port 102, enters fluid container 120 containing fluid, allowing fluid from injection port to mix with fluid in the container and then subsequently be administrated to patient via infusion port outlet 103). It would have been obvious to a person having ordinary skill in the art before the effective filing date to add the lumens and configuration for related mixing before infusion liquid is administered to patient to the liquid transfer device of Zinger in order to ensure mixing of fluids before administration, as fluids would have to travel into the IV bag before and forced to mix before being administered.
Regarding claim 4, teachings of Zinger and Wallen are described above and the IV port is capable of being permanently secured the barrel (see Fig. 2C, IV port can be left permanently on the barrel).
Regarding claim 5, teachings of Zinger and Wallen are described above and further disclose the first IV spike lumen extends further distally than the second IV spike lumen, whereby the first peripherally disposed distal aperture is distally spaced from the second peripherally disposed distal aperture along the single IV spike (see rejection of claim 1, Wallen disclosing the first IV spike lumen extending further distally than the second IV spike lumen (see Fig. 2a, lumen 104 ends at the point of spike 114 while lumen 105 ends earlier than the distance of the point of spike 114), the first peripherally disposed distal aperture distally spaced from the second peripherally disposed distal aperture along the singe IV spike (see Fig. 2), this teaching combined with those of Zinger).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and claims 11-13 are allowable.
The closest prior art found is Zinger and Wallen, which do not disclose the required plunger and plunger tube required by claims 6 and 11. In Applicant’s invention, the plunger tube is slidably engaged with the barrel via a sealing member such that it can slide within the barrel while creating an air-tight seal between the plunger tube and interior sidewall of the barrel, such that withdrawal of the plunger creates a vacuum in the barrel chamber, resulting in a pressure difference relative to the infusion liquid container, thereby pulling fluid into the barrel chamber (see para. 34 of originally filed specification). While Shemesh (US 2014/0102552) discloses a plunger element 34 in the form of a plunger tube within a barrel, the plunger element sliding within the barrel into a non-blocking position where it does not block vial port flow between a bag spike port and a vial port and a blocking position where it blocks flow between the bag spike port and the vial port. In Shemesh, the plunger element is in the blocking position when it blocks a vial port opening 36 and vent port flow opening 38, both openings being on the side of lumen 32, such that when the tube is positioned in such a way next to the openings, the openings are blocked on the side of the tube. As Zinger and Wallen do not disclose the opening of the second IV spike lumen on the side of the barrel but below the barrel (see Fig. 2C of Zinger), one of ordinary skill in the art would not have combined teachings of a plunger and plunger tube blocking side barrel openings of Shemesh with teachings of Zinger and Wallen. No other prior art was found to address this deficiency.
Claims 7-8 and 12-13, as dependents of either claim 6 or claim 11, are allowable for the same reasons as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781